


 
EXHIBIT 10.18
 CONFIDENTIAL MATERIALS OMITTED AND FILED SEPERATLY WITH THE SECURITIES AND
EXCHANGE COMMISSION. 
ASTERISK DENOTE OMISSIONS.

 
 
 
Talecris
BIOTHERAPEUTICS


AMENDMENT NO. 1 to the


PRODUCT SUPPLY AGREEMENT


This Amendment No. 1 (the "Amendment"), effective as of December 19, 2006 (the
“Effective Date”), is entered into by and between Talecris Biotherapeutics,
Inc., headquartered at 79 T.W. Alexander Drive, 4101 Research Commons, P.O. Box
110526, Research Triangle Park, North Carolina 27709 ("Talecris") and Emergent
Product Development Gaithersburg Inc. ("Emergent" collectively, with Talecris,
the "Parties," and each individually, a "Party"). All terms not defined herein
shall have the meaning set forth in the Master Agreement (as defined below).


WHEREAS, the Parties entered into that certain Product Supply Agreement,
effective as of June 12, 2006 (the "Master Agreement');


WHEREAS the Parties desire to amend and restate the Master Agreement as set
forth herein to modify the requirements for stability testing of the AIG Product
and the payment schedule for the testing; and;


WHEREAS, except as specifically modified herein, the Master Agreement, as
amended by this Amendment, shall remain in full force and effect.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the Parties hereto agree as follows:


1. Amendment of Article 7.02, Fees Associated With Certain Pre-Commercial
Activities, Subpart B Stability Testing. Article 7.02, Subpart B of the Master
Agreement is hereby deleted in its entirety and replaced with:


"Emergent shall pay Talecris following Talecris' performance of stability
testing, (approved stability protocol attached) and related activities in
accordance with Exhibit L,. attached hereto and incorporated by reference into
the Master Agreement.


2. Applicable Law. This Amendment, and the amended Agreement, shall be governed
by the laws of the State of Delaware without regard to any conflicts of law
principles.




IN WITNESS WHEREOF, the Parties have executed this Amendment as set forth below.








TALECRIS BIOTHERAPEUTICS,
INC.                                                                                     EMERGENT
PRODUCT DEVELOPMENT
GAITHERSBURG INC.


By:             /s/ Mary J
Kuhn                                                          By:             /s/
M J Langford 


Name:        Mary J. Kuhn                                  Name:      Michael J.
Langford


Title:           SVP
Operations                                                          Title:         President







 
 
 
 

Exhibit L




Payment schedule for Amended Stability Protocol


Purpose:
Emergent has requested a greater amount of stability testing than is stated in
the original contract. The original contract required 15 test points to be done
on three product lots. The price was $[**] dollars to perform the 45-test point
study. The stability protocol now requested requires 24 test points to be done
on 3 AIG product lots. This increases the total number of test points to 72 test
points which is an increase of 27 test points. The approved protocol is follows.



Calculations:
Talecris Cost to perform the
requested protocol (3 lots)
  $ [**]  
# of Test Points per lot
    24  
# of Test Points for 3 lots
    72  
Cost per test Point
  $ [**]  
# of test points of original
    15  
Stability schedule per lot
       
# of test points for 3 lots
    45  
Original agreement for
  $ [**]  
Stability Protocol
       
Additional test points
required
    27  
Cost to perform additional
test points
  $ [**]  
Total revised Charge to
  $ [**]  
Emergent for study
       



 
 
Invoice Timing:
The study is requested for 5 years. Talecris will invoice Emergent for 20% of
the total price each year when the annual report is issued.

 

 
 
 
 
